Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           The application has been amended as follows:
           (1) In claim 3, line 2, after “to” (second occurrence), --the-- has been added.
           (2) In claim 8, line 4, “opposite” has been changed to --two--.
           (3) In claim 10, line 18, after “planar”, --,-- has been added.
2.        Authorization for this examiner’s amendment was given in an interview with Mr. Nilay Choksi on January 11, 2022.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance:
           Claim 1 and its dependent claims 2-9 are allowable over the prior art of record, wherein the most relevant reference is U.S. Patent Application Publication No. 2018/0257248 to Wu (CN 10634619B being its equivalent).  In the Wu reference, the method of manufacturing a stationary blade comprising, among other steps, bending a metal component (1) directly onto the blade support (2, see Fig.5).  However, claim 1 
           Independent claim 10 and its dependent claims 11, 12, 14 and 15 are allowable over the prior art of record, wherein the most relevant reference is U.S. Patent Application Publication No. 2018/0257248 to Wu (CN 10634619B being the equivalent).  In the Wu reference, each leg (L, L, see Fig.3 as annotated below) of the metal component (1) does not have an outwardly domed section, whereby a clearance is present between the domed section and the support insert (2).  
     
    PNG
    media_image1.png
    469
    759
    media_image1.png
    Greyscale

           Claim 10 requires an adjacent portion of each of the legs (114,116) is at least sectionally outwardly domed so that a clearance (C, see Fig.13 as annotated below) between the domed section and the support insert (108) is present.
          
    PNG
    media_image2.png
    362
    839
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724